Citation Nr: 0810996	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder, to include prostate cancer.

2.  Entitlement to service connection for genitourinary 
disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  The Boston, Massachusetts RO currently has 
jurisdiction.

In December 2007, the veteran provided testimony at a hearing 
before the undersigned at the Boston RO.  A transcript of the 
hearing is of record.

The veteran has submitted a notice of disagreement with 
regard to the issue of entitlement to a higher initial 
evaluation for post-traumatic stress disorder.  In March 
2008, the RO issued a statement of the case on that issue, 
but the appeal has not yet been certified to the Board and 
the record does not show that a substantive appeal has been 
submitted.  Hence an appeal has not been perfected, and at 
this point the Board will not assume jurisdiction over that 
issue.

The issue of entitlement to service connection for a prostate 
disorder is remanded to the RO via the Appeals Management 
Center and is further addressed in the REMAND section of this 
decision.  


FINDINGS OF FACT

1.  Non-cancerous prostate disorder was not present in 
service and is not the result of a disease, injury, or 
exposure to herbicides in service.

2.  The veteran does not have cancer of the prostate.


CONCLUSIONS OF LAW

A current prostate disorder was not incurred or aggravated 
during service and is not proximately due to or the result of 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in December 2004, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the 
December 2004 letter contained a notation that the veteran 
should provide VA with information describing additional 
evidence or the evidence itself.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the December 2004 letter.  While he has not 
received specific information regarding the disability rating 
and effective date elements of his claims, as the claims are 
being denied no additional disability rating or effective 
date will be assigned.  Therefore, the veteran is not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records pertaining to a 
genitourinary disorder.

The veteran was provided a VA examination in March 2005.  The 
examiner lacked certain laboratory results and was unable to 
give a specific diagnosis.  The examiner also did not provide 
an opinion as to the possible etiology of any current disease 
or disability (perhaps because he lacked the laboratory 
reports needed for a diagnosis).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case, as discussed in greater detail below, there is 
no competent evidence that a current genitourinary disorder 
may be related to service.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). 

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2007).  In 
addition, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Genitourinary Disability

The veteran contends that as a result of herbicide exposure, 
he incurred a genitourinary disability, specifically, 
abnormal urination.  

Service treatment records show that the veteran complained of 
burning on urination with accompanying discharge in July 
1969.  He was diagnosed with nonspecific urethritis.  The 
examination report for separation in February 1970 shows that 
his genitourinary system and urinalysis were normal. 

In December 2004, the RO received the veteran's claim for 
service connection for urination problems.  He reported that 
he had not been treated for this problem in service, but 
believed that it might be related to Agent Orange exposure.  
He indicated no post-service treatment, but reported that he 
had a pending appointment at a VA medical center.

Upon VA examination in March 2005, the veteran complained of 
urinary frequency and an uncomfortable urge to urinate.  The 
examiner noted that the veteran had atypical cells in his 
urine.  Laboratory results were within normal limits except 
for the appearance of turbid, a few bacteria, and amorphous 
sediment.  No diagnosis was made.

Treatment records from the VAMC indicate that the veteran 
complained of a change in his urination in January 2005.  He 
was noted to have a weak stream and urinalysis showed the 
presence of blood and white cells.  Due to findings of 
microhematuria and atypical cells in his urine, the veteran 
underwent a bladder cystoscopy in April 2005.  No tumors, 
ulcers, or stones were seen and the post-operative diagnosis 
was hematuria.

Although the veteran's exposure to herbicides is presumed 
based upon his service in Vietnam, hematuria is not subject 
to presumptive service connection on the basis of herbicide 
exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e).  

Although the record shows no genitourinary disease subject to 
presumptive service connection on the basis of herbicide 
exposure, service connection could still be established with 
proof of direct service incurrence.  Stefl v. Nicholson, 21 
Vet App 120 (2007); see Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994).

Turning to the issue of direct service connection, the record 
shows a current diagnosis of hematuria and nonspecific 
urethritis during service.  Two of the three elements 
necessary for service connection-current disability and an 
in-service disease or injury-are demonstrated.

While the veteran has a current diagnosis of hematuria, there 
is no evidence of this disorder until almost 35 years after 
his discharge from service.  There is also no other evidence 
of a continuity of symptomatology since service.  The veteran 
has not reported such continuity and there is no clinical or 
other lay evidence of ongoing symptoms since service.

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
veteran's prostate disorder was present in service or in the 
year immediately after service.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The record also contains no competent medical evidence of a 
nexus between the veteran's current disability and his active 
duty service, including exposure to Agent Orange.  In fact, 
while the VA examiner noted the veteran's abnormal laboratory 
results, he did not diagnose a chronic disability.  Moreover, 
the only opinion linking the current disabilities to service 
is that of the veteran.  As a lay person, he is not competent 
to provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for genitourinary 
disability, to include as due to exposure to herbicides, is 
denied.


REMAND

At his hearing the veteran and his representative reported 
that later that month he would undergo further evaluation for 
prostate disease at a VA outpatient clinic.  The 
representative said that he would obtain records of this 
visit.  To date, no records have been received.

VA has an obligation to obtain relevant records of which it 
is put on notice.  38 U.S.C.A. § 5103A(b) (West 2002).  VA is 
deemed to have constructive knowledge of documents generated 
by VA agents or employees, including VA physicians.  Bell v. 
Derwinski, 2 Vet. App. 611, 612-3 (1992), If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before 
the Secretary and the Board and should be included in the 
record." Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, this case is remanded for the following:

1.  The RO or AMC should obtain all 
records of the veteran's treatment since 
December 2007 for any prostate disorder, 
at the VA outpatient clinic in 
Springfield, Massachusetts.

2.  If any issue on appeal remains 
denied, the RO or AMC should issue a 
supplemental statement of the case before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


